Oo Oo SN DB WA HP WW NO

—
©

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cr-03236-JAH Document 22 Filed 11/16/20 PagelD.30 Page 1 of1

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America, | Case No.: 20CR3236-JAH
Plaintiff,
ORDER
V.
Joshua Dylan TORGINSON,
Defendant.

 

 

 

The Court orders the United States to comply with the continuing duty to disclose
evidence which is favorable to the defendant as required by Brady v. Maryland, 373 U.S.
83 (1963), and its progeny. Upon finding that the government has failed to comply with
this order, the Court may, as appropriate, order the production of such information, grant

a continuance, impose evidentiary sanctions, or, in extreme cases, dismiss charges.

Dated: 11/16/2020 SY—

Hon. Alnidrew G. Schopler
United States Magistrate Judge

20CR3236-JAH

 
